Citation Nr: 0632315	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  97-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1998.  The case was remanded for additional 
development in February 2001 and again in August 2005.  
Unfortunately, for reasons expressed below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

When the Board last considered this case in August 2005, two 
other claims were on appeal - entitlement to an initial 
rating greater than 50 percent for an anxiety disorder and 
depression and entitlement to an initial rating greater than 
10 percent for hemicrania and complicated migraine.  However, 
the veteran indicated in a November 2005 statement that he 
was withdrawing these issues from his appeal.


REMAND

This case was previously remanded, in part to afford the 
veteran an examination to determine whether it was at least 
as likely as not that he has sinusitis of service onset.  As 
noted in the 2001 Board remand, the service medical records 
show that starting in December 1963, he was treated on 
several occasions for that disorder.  In December 1972 and 
September 1974, X-rays of the sinuses were negative or clear. 
During his service retirement examination, it was noted that 
the veteran had a long history of sinus problems; however, 
his sinuses were normal on examination.

Since service, the veteran has continued to report nasal 
congestion, and the various diagnoses have included 
sinusitis.  In November 1994, computerized tomography (CT) 
performed by VA, revealed mucosal thickening with possible 
fluid in the left frontal sinus consistent with sinusitis.  
In October 1995, X-rays performed by VA, revealed engorgement 
of the nasal turbinates suggesting inflammation.  The sinuses 
were reported as grossly normal.  In January 1998, the 
veteran reported that he was taking Entex and Beconase for 
sinusitis.  It was noted that Entex was prescribed by a 
private physician.  

In view of this evidence, the case was remanded in February 
2001, to afford the veteran an ear, nose, and throat 
examination to determine the nature, extent, and etiology of 
any sinus disability found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination 
specifically stated that the claims file must be available to 
the examiner for review, and that if sinusitis was found, the 
examiner should render an opinion as to whether it is at 
least as likely as not related to disability diagnosed as 
sinusitis in service.  In August 2004, the veteran underwent 
a VA examination; however, the claims file was not available; 
the examination report did not clearly state whether 
sinusitis was currently present; and there was no nexus 
opinion provided.  As a result, the Board again remanded the 
issue in August 2005; this time, the file was to be referred 
to the examiner who had conducted the previous examination, 
if available, for an additional opinion; otherwise, he was to 
be scheduled for an examination.  The RO scheduled the 
veteran for an examination, and indicated that he failed to 
report.  

However, there is no evidence that the RO attempted to obtain 
an opinion from the previous examiner prior to scheduling the 
examination, as had been directed in the remand.  Remand 
instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, the only documented 
notification of the examination to the veteran is dated 
January 13, 2006, after the date of the examination, 
scheduled for December 29, 2005.  It appears that is the date 
the Medical Center faxed a copy of the notification letter to 
the RO, but since no original date appears on the letter, it 
is impossible to determine whether the veteran was properly 
notified of the examination.


Accordingly, the case is REMANDED for the following action:

1.  If the examiner who performed the 
August 2004 examination of the veteran's 
sinuses is still available, return the 
case to that examiner.  The examiner must 
review the claims folders and verify that 
such review has been accomplished.  The 
examiner need not reexamine the veteran, 
unless he feels unable to render the 
requested opinion without doing so.

Then, the examiner must furnish an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any current sinus disability 
is related to the veteran's diagnosis of 
sinusitis in service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it

2.  Only if the examiner who performed the 
August 2004 VA sinus examination is 
unavailable, schedule the veteran for 
another such examination to determine the 
nature, etiology, and extent of any sinus 
disorder found to be present.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
X-rays.  The claims folders must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folders have, in fact, been reviewed.  If 
the veteran has a current chronic sinus 
disorder, the examiner must furnish an 
opinion as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not that such disability 
is related to the veteran's diagnoses of 
sinusitis in service.  The rationale for 
all opinions must be set forth in writing.

3.  Thereafter, adjudicate the claim of 
service connection for sinusitis, in light of 
all evidence of record.  If the claim is 
denied, furnish the veteran and his 
representative with a supplemental statement 
of the case, and give them an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

